Exhibit 10.3 (p)

 

LOGO [g55207g31a98.jpg]

ADTRAN, INC. EQUITY DEFERRAL PROGRAM FOR EMPLOYEES

Restated effective October 1, 2011

 

 

CONTENTS

 

ARTICLE 1

   PREAMBLE      2   

ARTICLE 2

   DEFINITIONS      2   

ARTICLE 3

   ELIGIBILITY      5   

ARTICLE 4

   PARTICIPANT DEFERRALS      6   

ARTICLE 5

   PARTICIPANT ACCOUNTS      7   

ARTICLE 6

   INVESTMENT OF ACCOUNTS      7   

ARTICLE 7

   RIGHT TO BENEFITS      8   

ARTICLE 8

   DISTRIBUTION OF ACCOUNTS      9   

ARTICLE 9

   AMENDMENT AND TERMINATION      11   

ARTICLE 10

   MISCELLANEOUS PROVISIONS      11   

ARTICLE 11

   PLAN ADMINISTRATION      13   

 

-1-



--------------------------------------------------------------------------------

ARTICLE 1

Preamble

ADTRAN, Inc. hereby restates the portion of the ADTRAN, Inc. Equity Deferral
Program for Employees and Directors (“EDP”) that covers Employees. The EDP was
originally adopted, effective June 1, 2010, as one of several programs offered
under the ADTRAN, Inc. Deferred Compensation Plan. As part of this restatement,
the EDP is being spun-off from the ADTRAN, Inc. Deferred Compensation Plan and
split into two separate plans for Employees and Directors. This Plan shall be
named the ADTRAN, Inc. Equity Deferral Program for Employees. This Plan spinoff
shall be effective October 1, 2011.

This Plan is intended to be unfunded, maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of the employees of the Employer in compliance with all
applicable laws (including Code section 409A), and operated and interpreted in
accordance with these intentions.

ARTICLE 2

Definitions

Whenever the following capitalized terms are used in this Plan, they shall have
the meaning specified below unless the context clearly indicates to the
contrary.

 

2.1 “Account” means an account established on the books of the Employer for the
purpose of recording amounts credited to a Participant and any income, expenses,
gains, or losses attributable thereto.

 

2.2 “Active Participant” means a Participant who is eligible to accrue benefits
under a plan (other than earnings on amounts previously deferred) within the
24-month period ending on the date the Participant becomes a Participant under
Section 3.1. Notwithstanding the above, however, a Participant is not an Active
Participant if he has been paid all amounts deferred under the plan, provided
that he was, on and before the date of the last payment, ineligible to continue
or to elect to continue to participate in the plan for periods after such last
payment (other than through an election of a different time and form of payment
with respect to the amounts paid). For purposes of Section 4.1(c), as used in
the first paragraph of the definition of “Active Participant” above, “plan”
means an account balance plan (or portion thereof) of the Employer or a Related
Employer subject to Code section 409A pursuant to which the Participant is
eligible to accrue benefits only if the Participant elects to defer compensation
thereunder, and the “date the Participant becomes a Participant hereunder”
refers only to the date the Participant becomes a Participant with respect to
Deferral Contributions.

 

2.3 “Administrator” means ADTRAN, Inc. or a committee or person designated in
writing by ADTRAN, Inc.

 

2.4 “Beneficiary” means the person or persons entitled under Section 7.2 to
receive benefits under the Plan upon the death of a Participant.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

-2-



--------------------------------------------------------------------------------

2.6 “Employee” means any employee of the Employer.

 

2.7 “Employer” means ADTRAN, Inc. and any Related Employers designated by
ADTRAN, Inc. on Appendix A hereto.

 

2.8 “Employer Stock” means ADTRAN, Inc. common stock that becomes payable to the
Participant pursuant to an award of restricted stock or restricted stock units
under ADTRAN, Inc. equity incentive programs.

 

2.9 “Deferral Elections” means elections made by a Participant as described in
Section 4.1(a).

 

2.10 “Deferral Contribution” means a hypothetical contribution credited to a
Participant’s Account as the result of the Participant’s Deferral Elections
described in Section 4.1.

 

2.11 “Director” means a person, other than an Employee, who is elected or
appointed as a member of the Board of Directors of ADTRAN, Inc.

 

2.12 “Director Plan” means the ADTRAN, Inc. Equity Deferral Program for
Directors, as it shall be amended from time to time.

 

2.13 “Distribution Elections” means elections made by a Participant as described
in Sections 4.3 and 8.1(b).

 

2.14 “Investment Funds” shall have the meaning set forth in Section 6.2(b).

 

2.15 “Participant” means any Employee who participates in the Plan in accordance
with Article 3 (or formerly participated in the Plan and has an amount credited
to his Account).

 

2.16 “Performance Shares” means ADTRAN, Inc. common stock earned by a
Participant under performance share awards granted under ADTRAN, Inc.’s equity
incentive programs, the amount of or entitlement to which is contingent on the
satisfaction of pre-established organization or individual performance criteria
related to a performance period of at least 12 consecutive months and which
meets the definition of “performance-based compensation” in Treasury Regulations
Section 1.409A-1(e)

 

2.17 “Plan” means this ADTRAN, Inc. Equity Deferral Program for Employees, as it
shall be amended from time to time.

 

2.18 “Plan Year” means the calendar year.

 

2.19 “Related Employer” means any employer other than ADTRAN, Inc., if ADTRAN,
Inc. and such other employer are members of a controlled group of corporations
(as defined in Code section 414(b)) or trades or businesses (whether or not
incorporated) under common control (as defined in Code section 414(c)).

 

-3-



--------------------------------------------------------------------------------

2.20 Separation from Service” generally means the date the Participant retires
or otherwise has a termination of employment and service with the Employer and
all Related Employers, and is specifically defined in Treasury Regulations
Section 1.409A-1(h); provided, however, that

 

  (A) For purposes of this definition, the definition of “Related Employer”
shall be modified as follows:

 

  (i) In applying Code section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
phrase “at least 50%” shall be used instead of “at least 80 percent” each place
“at least 80 percent” appears in Code section 1563(a)(1), (2) and (3); and

 

  (ii) In applying Treasury Regulations section 1.414(c)-2 for purposes of
determining trades or business (whether or not incorporated) under common
control for purposes of Code section 414(c), the phrase “at least 50%” shall be
used instead of “at least 80 percent” each place “at least 80 percent” appears
in Treasury Regulations section 1.414(c)-2.

 

  (B) In the event a Participant provides services to the Employer or a Related
Employer as an Employee and a Director,

 

  (i) The Employee Participant’s services as a Director are not taken into
account in determining whether the Participant has a Separation from Service as
an Employee; and

 

  (ii) The Director Participant’s services as an Employee are not taken into
account in determining whether the Participant has a Separation from Service as
a Director

provided that this Plan is not aggregated with a plan subject to Code
section 409A in which the Director Participant participates as an employee of
the Employer or a Related Employer or in which the Employee Participant
participates as a director (or a similar position with respect to a
non-corporate entity) of the Employer or a Related Employer, as applicable,
pursuant to Treasury Regulations section 1.409A-1(c)(2)(ii).

 

2.21 “Trust” means any trust created by ADTRAN, Inc. pursuant to a trust
agreement between ADTRAN, Inc. and the Trustee, under which assets deferred
under this Plan are held, administered, and managed, subject to the claims of
the Employer’s creditors in the event of ADTRAN’s insolvency, and paid to
Participants and their beneficiaries as specified in this Plan.

 

2.22 “Trustee” means the trustee(s) of the applicable Trust, and shall refer to
the successor of any trustee who resigns or is removed in accordance with the
terms of the Trust.

 

2.23 “Trust Fund” means the property held in the Trust by the Trustee.

 

-4-



--------------------------------------------------------------------------------

2.24 “Unforeseeable Emergency” is as defined in Treasury Regulations
section 1.409A-3(i)(3)(i).

ARTICLE 3

Eligibility

3.1 Date of Participation. An Employee will become a Participant on the date the
Employer designates in writing (which writing is hereby incorporated herein)
that such Participant is eligible to participate in the Plan. Such designation
will include the effective date of such participation.

All Participants who timely submit properly-completed election forms may defer
Employer Stock and/or Performance Shares as described in this Plan. The
Administrator shall establish the enrollment procedure, which may include
electronic documents and online submission.

 

3.2 Participation following a Change in Status.

 

(a) If a Participant ceases to be an Employee and thereafter resumes his status
as a Employee, he will again become a Participant immediately upon resumption of
such status, provided that he is an eligible Employee upon resumption of such
status (as defined in Section 3.1 above). Deferral Contributions to such
Participant’s Account thereafter, if any, shall be subject to (1) or (2) below.

 

  (1) If the Participant resumes such status during a period for which such
Participant had previously made a valid Deferral Election pursuant to
Section 4.1, he shall immediately resume such Deferral Contributions. Deferral
Contributions applicable to periods thereafter shall be made pursuant to the
election and other rules described in Section 4.1.

 

  (2) If the Participant resumes such status after the period described in the
first sentence of paragraph (1) of this Section 3.2(a), any Deferral
Contributions with respect to such Participant shall be made pursuant to the
election and other rules described in Section 4.1.

 

(b) When a Participant continues in the employ of the Employer or Related
Employer but ceases to be an eligible Employee, such Participant shall continue
to make Deferral Contributions throughout the remainder of the applicable period
(as described in Section 4.1) in which such change in status occurs, if, and as,
applicable.

 

(c) When a Participant ceases to be an Employee and thereafter becomes a
Director, such Participant shall continue to make Deferral Contributions
throughout the remainder of the applicable period (as described in Section 4.1)
in which such change in status occurs, if, and as, applicable. Following such
period, the Participant will cease to be eligible to participate in the Plan and
may participate in the Director Plan, provided that he is eligible to
participate in the Director Plan.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 4

Participant Deferrals

4.1 Deferrals. To the extent allowed by the Administrator, each Participant may
elect pursuant to this Plan to defer into his or her Account up to 100% of the
Employer Stock and/or Performance Shares that would otherwise be payable to him
or her under one or more equity incentive programs sponsored by ADTRAN, Inc.,
after any tax or other required deductions.

 

(a) Deferral Election. A Participant shall make any election pursuant to this
Section 4.1 by completing and submitting his or her deferral election form to
the Administrator in accordance with the deferral election timing rules set
forth below. An election under this Section to defer Employer Stock and/or
Performance Shares shall be effective only for the Plan Year with respect to
which the election is made.

 

  (1) Employer Stock – An election to defer Employer Stock for a Plan Year will
be made no later than the December 31st (or such earlier date as the
Administrator in its discretion may establish for administrative ease) preceding
the Plan Year in which the Participant first performs the services that create
that right to the Employer Stock.

 

  (2) Performance Shares – With respect to Performance Shares, a separate
election will be effective to defer such Performance Shares if made no later
than 6 months before the end of the period during with the services on which
such Performance Shares are based are performed.

 

(b) Cancellation of Deferral Election.

 

  (1) The Administrator may cancel a Participant’s Deferral Elections pursuant
to the provisions of Treasury Regulations section 1.409A-3(j)(4)(viii) in
connection with the Participant’s Unforeseeable Emergency. To the extent
required pursuant to the application of Treasury Regulations section
1.401(k)-1(d)(3) (or any successor thereto), a Participant’s Deferral Elections
shall be automatically cancelled.

 

  (2) The Administrator may cancel a Participant’s Deferral Elections pursuant
to the provisions of Treasury Regulations section 1.409A-3(j)(4)(xii) in
connection with the Participant’s disability. Such cancellation must occur by
the later of the end of the Participant’s taxable year or the 15th day of the
third month following the date the Participant incurs a disability. For purposes
of this paragraph, a disability is any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months.

In no event may the Participant, directly or indirectly, elect such a
cancellation. A cancellation pursuant to this subsection (b) shall apply only to
Employer Stock and Performance Shares not yet earned.

 

-6-



--------------------------------------------------------------------------------

(c) Initial Eligibility Deferral Election. Notwithstanding the above, if the
Participant is not an Active Participant, the Participant may make a Deferral
Election within 30 days after the Participant becomes a Participant, which
election shall be effective with respect to Employer Stock and Performance
Shares payable for services performed during the calendar year and after the
date of such election. If such mid-year Deferral Election relates to Employer
Stock and/or Performance Shares earned based upon a specified performance
period, the amount eligible for deferral shall be equal to (i) the total amount
of Employer Stock and/or Performance Shares for the performance period,
multiplied by (ii) a fraction, the numerator of which is the number of days
remaining in the service period on and after the first day of the first calendar
month following the calendar month in which the Participant’s Deferral Election
is made, and the denominator of which is the total number of days in the
performance period.

4.2 Irrevocability of Deferral Elections. Except as provided in Section 4.1(b),
a Participant’s election to defer Employer Stock and/or Performance Shares is
irrevocable for the Plan Year to which it relates.

4.3 Distribution Elections. Deferral Contributions made with respect to a Plan
Year, if any, and associated investment earnings or losses, shall be distributed
at the time and in the form set forth in Article 8 of this Plan.

ARTICLE 5

Participant Accounts

5.1 Accounts. The Administrator may establish and maintain for each Participant
an Account and one or more separate subaccounts, as determined by the
Administrator (collectively, “Account”), which shall be credited with the
Participant’s Deferral Contributions.

ARTICLE 6

Investment of Accounts

6.1 Crediting of Deferred Compensation. Each Participant’s Account shall be
credited with shares of ADTRAN, Inc. common stock equal to the number of shares
of Employer Stock and Performance Shares that such Participant has elected to
defer under Article 4 and which would otherwise have been paid to the
Participant.

 

6.2 Earnings.

 

(a)

Employer Common Stock. Deferral Contributions shall continue to be held and
deemed to be invested in shares of ADTRAN, Inc. common stock unless and until
the earlier of the date such amounts are distributed in accordance with Article
8 or, for Deferral Contributions pursuant to awards vesting on or after
November 1, 2011, the date that all or a portion of such Deferral Contributions
are moved to another deemed investment pursuant to an election made by the
Participant as described in (b) below. ADTRAN, Inc. common stock held in a
Participant’s Account shall be credited with dividends payable on such shares.
If any dividends become payable in cash with respect to shares of ADTRAN, Inc.
common stock held in a Participant’s Account, such cash dividends shall be
credited to such Participant’s Account and shall be deemed reinvested in whole

 

-7-



--------------------------------------------------------------------------------

  and fractional shares of ADTRAN, Inc. common stock. If any non-cash dividends
or other distributions become payable with respect to any shares of ADTRAN, Inc.
common stock held in a Participant’s Account or such shares of ADTRAN, Inc.
common stock shall be converted or exchanged into stock or other securities of
another entity pursuant to a merger, consolidation, exchange, offer or other
transaction, the Participant’s Account shall be credited with such non-cash
amounts, which shall continue to be held in such form until the earlier of the
date such amounts are distributed to the Participant pursuant to Article 8 or,
for Deferral Contributions pursuant to awards vesting on or after November 1,
2011, the date that all or a portion of such amounts are moved to another deemed
investment pursuant to an election that made by the Participant as described in
(b) below. Except as provided in this paragraph, no voting rights or other
shareholder rights (whether in connection with ADTRAN, Inc. common stock or
equity of another entity) shall inure to the benefit of any Participant until
shares are issued in the Participant’s name upon distribution of his or her
Account pursuant to Article 8.

 

(b) Investments Funds. A Participant may elect, at such intervals, within such
percentage limits, and in accordance with such procedures as established by the
Administrator (or its delegate) from time to time, to change the deemed
investment of any portion of his or her Account (including any cash, ADTRAN,
Inc. common stock or other non- ADTRAN, Inc. common stock amounts) consisting of
Deferral Contributions pursuant to awards vesting on or after November 1, 2011
to one or more of the deemed investments that are approved from time to time by
ADTRAN, Inc. (or its designee). Any election by a Participant under this
paragraph shall become effective as soon as administratively possible, but may
be subject to reasonable delays for processing by the Administrator (or its
delegate) and Plan recordkeeper. All dividends, interest, gains, and
distributions of any nature that would be earned on an Investment Fund will be
credited to the Participant’s Account as through reinvested in additional shares
of that Investment Fund. Expenses that would be attributable to an Investment
Fund shall be charged to the Account of the Participant.

6.3 No Actual Investment. Notwithstanding any other provision to the contrary,
the investments described in this Plan are to be used for measurement purposes
only, and the crediting or debiting of amounts to a Participant’s Account shall
not be considered or construed in any manner as an actual investment of his or
her Account in any investment fund or ADTRAN, Inc. common stock. In the event
that the Employer, in its own discretion, decides to invest funds in any one or
more investments or in ADTRAN, Inc. common stock, no Participant shall have any
rights in or to such investments themselves. Without limiting the foregoing, a
Participant’s Account shall at all times be a bookkeeping entry only and shall
not represent any investment made on the Participant’s behalf by the Employer
(even though the funds credited to a Participant’s Account are held in the Trust
as described in Section 10.6); the Participant shall at all times remain an
unsecured creditor of the Employer.

ARTICLE 7

Right to Benefits

7.1 Vesting. Each Participant’s interest in his or her Account attributable to
his or her Deferral Contributions shall be 100% vested and non-forfeitable at
all times.

 

-8-



--------------------------------------------------------------------------------

7.2 Death. A Participant may designate a Beneficiary or Beneficiaries to receive
his or her Account upon the Participant’s death, or change any prior designation
of Beneficiary or Beneficiaries, by giving notice to the Administrator on a form
designated by the Administrator. If more than one person is designated as the
Beneficiary, their respective interests shall be as indicated on the designation
form.

Immediately following the death of the Participant, a copy of the death
certificate or other sufficient documentation must be filed with and approved by
the Administrator. If upon the death of the Participant there is, in the opinion
of the Administrator, no designated Beneficiary for part or all of the
Participant’s Account, such amount will be paid to his surviving spouse or, if
none, to his estate (such spouse or estate shall be deemed to be the Beneficiary
for purposes of the Plan). If a Beneficiary dies after benefits to such
Beneficiary have commenced, but before they have been completed, and, in the
opinion of the Administrator, no person has been designated to receive such
remaining benefits, then such benefits shall be paid to the deceased
Beneficiary’s estate.

ARTICLE 8

Distribution of Accounts

 

8.1 Benefits Amount, Distribution Form, and Timing Rules.

 

(a) Distribution of the balance credited to a Participant’s Account for a Plan
Year shall commence on the 1st day of a calendar month next following the
earlier of the Participant’s death or the date that is six (6) months following
the Participant’s Separation from Service, in accordance with the Participant’s
Distribution Election as described below.

 

(b) A Participant may elect to receive his or her distributions in a single lump
sum or annual installments paid over a three (3) or ten (10) year term. Any such
distribution shall be made on a pro rata basis from each of the hypothetical
investments of the Participant’s Account. Any whole shares of ADTRAN, Inc.
common stock that are distributed shall be distributed in-kind in ADTRAN, Inc.
common stock. Any fractional shares of ADTRAN, Inc. common stock, and any
amounts deemed invested in Investment Funds, shall be liquidated and paid to the
Participant in cash.

 

(c) A Participant’s Distribution Elections must be made using the election
form(s) (whether electronic or otherwise) provided by the Administrator for such
purpose, which are hereby incorporated herein and supersede any otherwise
inconsistent Plan provision. A Participant must make his or her Distribution
Election with respect to Deferral Contributions made with respect to a Plan
Year, if any, no later than the time by which the Participant must make his or
her Deferral Elections for such Plan Year, as described in Article 4 above.
Notwithstanding anything herein to the contrary, a Distribution Election will
only be effective with respect to Deferral Contributions, and associated
investment earnings or losses, for the Plan Year to which such election relates.
Amounts attributable to Deferral Contributions credited to a Participant’s
Account prior to the effective date of any new Distribution Election will not be
affected and will be paid in accordance with the otherwise applicable election.
If the Participant does not designate in the manner prescribed by the
Administrator the method of distribution, such method of distribution shall be a
lump sum.

 

-9-



--------------------------------------------------------------------------------

(d) A Participant’s entitlement to installments will not be treated as an
entitlement to a series of separate payments.

 

(e) Notwithstanding anything herein to the contrary, the Administrator may, in
its discretion, automatically pay out a Participant’s Account in a lump sum,
provided that such payment satisfies the requirements in (1) through (3) below:

 

  (1) Such payment results in the termination and liquidation of the entirety of
the Participant’s interest under the Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulations section 1.409A-1(c)(2);

 

  (2) Such payment is not greater than the applicable dollar amount under Code
section 402(g)(1)(B); and

 

  (3) Such exercise of Administrator discretion is evidenced in writing no later
than the date of such payment.

 

(f) Notwithstanding anything herein to the contrary, the Administrator may, in
its discretion, delay a payment otherwise required hereunder to a date after the
designated payment date due to any of the circumstances described in (1) through
(4) below, provided that the Administrator treats all payments to
similarly-situated Participants on a reasonably consistent basis.

 

  (1) In the event the Administrator reasonably anticipates that, if the payment
were made as scheduled, the Employer’s deduction with respect to such payment
would not be permitted due to the application of Code section 162(m), provided
the delay complies with the conditions in Treasury Regulations section
1.409A-2(b)(7)(i);

 

  (2) In the event the Administrator reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law,
provided the delay complies with the conditions in Treasury Regulations section
1.409A-2(b)(7)(ii);

 

  (3) Upon such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin; or

 

  (4) Upon a change in control event, provided the delay complies with
conditions in Treasury Regulations section 1.409A-3(i)(5)(iv).

 

(g) Notwithstanding anything herein to the contrary, the Administrator may
provide an election to change the time or form of a payment hereunder to satisfy
the requirements of the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended, 38 USC sections 4301 through 4344.

 

-10-



--------------------------------------------------------------------------------

8.2 Notice to Trustee. The Administrator will provide direction to the Trustee,
as provided in the Trust agreement, whenever any Participant or Beneficiary is
entitled to receive benefits under the Plan. The Administrator’s notice shall
indicate the form, amount and frequency of benefits that such Participant or
Beneficiary shall receive.

8.3 Unforeseeable Emergency Withdrawals. Notwithstanding anything herein to the
contrary, a Participant may apply to the Administrator to withdraw some or all
of his Account if such withdrawal is made on account of an Unforeseeable
Emergency as determined by the Administrator in accordance with the requirements
of and subject to the limitations provided in Treasury Regulations section
1.409A-3(i)(3).

8.4 Applicable Taxes. The Employer may withhold applicable taxes from the
Participant’s cash or in-kind compensation, in a manner and at times determined
by the Employer. If necessary, the Administrator may reduce the Participant’s
Account as applicable, in order to comply with this Section. While this Plan is
intended to provide tax deferral for Participants, this Plan is not a guarantee
that the intended tax deferral will be achieved. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Plan (including any taxes arising under Code
section 409A). Neither the Employer nor its affiliates nor any of their
directors, officers or employees shall have any obligation to indemnify or
otherwise hold any Participant harmless from any such taxes.

ARTICLE 9

Amendment and Termination.

9.1 Amendment by Employer. ADTRAN, Inc. reserves the authority to amend the Plan
in its discretion. Any such amendment notwithstanding, no Participant’s Account
shall be reduced by such amendment below the amount to which the Participant
would have been entitled if he had voluntarily left the service of the Employer
immediately prior to the date of the change.

9.2 Termination. ADTRAN, Inc. has no obligation or liability whatsoever to
maintain the Plan for any length of time and may terminate the Plan at any time
without any liability hereunder for any such discontinuance or termination. Such
termination shall comply with Treasury Regulations section 1.409A-3(j)(ix) and
other applicable guidance.

ARTICLE 10

Miscellaneous Provisions

10.1 Limitation of Rights. Neither the establishment of the Plan and the Trust,
nor any amendment thereof, nor the creation of any fund or account, nor the
payment of any benefits, will be construed as giving to any Participant or other
person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; in no event will the terms of employment or
service of any individual be modified or in any way affected hereby. The
doctrine of substantial performance shall have no application to Participants or
any other persons entitled to payments under the Plan.

 

-11-



--------------------------------------------------------------------------------

10.2 Nonalienability of Benefits. The benefits provided hereunder will not be
subject to alienation, assignment, garnishment, attachment, execution or levy of
any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law and as provided pursuant to a domestic relations order
(defined in Code section 414(p)(1)(B)), as determined by the Administrator.
Pursuant to a domestic relations order, payments may be accelerated to a time
sooner, and pursuant to a schedule more rapid, than the time and schedule
applicable in the absence of the domestic relations order, provided that such
payment pursuant to such order is not made to the Participant and provided
further that this provision shall not be construed to provide the Participant
discretion regarding whether such payment time or schedule will be accelerated.

10.3 Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may disburse such payments, or direct the Trustee
to disburse such payments, as applicable, to a person or institution designated
by a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under state law for the care and control of
such recipient. The receipt by such person or institution of any such payments
shall be complete acquittance therefor, and any such payment to the extent
thereof, shall discharge the liability of the Trust for the payment of benefits
hereunder to such recipient.

10.4 Plan Records. The Administrator shall maintain the records of the Plan on a
calendar-year basis.

10.5 USERRA. Notwithstanding anything herein to the contrary, the Administrator
shall permit any Participant election and make any payments hereunder required
by the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, 38 USC 4301-4334.

10.6 Funding. The Employer may create one of more Trust(s)with one or more
Trustee(s). Although the principal of each Trust and any earnings thereon shall
be held separate and apart from other funds of Employer and shall be used
exclusively for the uses and purposes of Participants and there Beneficiaries as
set forth therein, neither the Participants nor their Beneficiaries shall have
any preferred claim on, or any beneficial ownership in, any assets of the Trust
prior to the time such assets are paid to the Participants or their
Beneficiaries as benefits and all rights created under this Plan shall be
unsecured contractual rights of Participants and their Beneficiaries against the
Employer. Any assets held in a Trust will be subject to the claims of the
Employer’s general creditors under federal and state law in the event of
insolvency or bankruptcy as defined in the Trust.

10.7 Governing Law. All disputes relating to or arising from this Plan shall be
governed by ERISA and to the extent applicable the internal substantive laws
(and not the laws of conflicts of laws) of the State of Alabama, to the extent
not preempted by the United States federal law. If any provision of this Plan is
held by a court of competent jurisdiction to be invalid and unenforceable, the
remaining provisions shall continue to be fully effective.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 11

Plan Administration

11.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

(b) To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

 

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

(d) To administer the claims and review procedures specified in Section 11.02;

 

(e) To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

 

(f) To determine the person or persons to whom such benefits will be paid;

 

(g) To authorize the payment of benefits;

 

(h) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan; and

 

(i) By written instrument, to allocate and delegate its responsibilities,
including the formation of an administrative committee to administer the Plan.

All decisions of the Administrator with respect to the operation,
interpretation, or administration of this Plan or a Participant’s Account, all
actions taken by the Administrator, and all determinations made by the
Administrator shall be final and binding upon all participants, the Employer,
and any interested persons.

 

11.2 Claims and Review Procedures.

 

(a)

Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to

 

-13-



--------------------------------------------------------------------------------

  the steps to be taken if the person wishes to submit a request for review,
including a statement of the such person’s right to bring a civil action under
section 502(a) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
following as adverse determination upon review. Such notification will be given
within 90 days after the claim is received by the Administrator (or within 180
days, if special circumstances require an extension of time for processing the
claim, and if written notice of such extension and circumstances is given to
such person within the initial 90-day period).

 

(b) Review Procedure. Within 60 days after the date on which a person receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator. This written
request may include comments, documents, records, and other information relating
to the claim for benefits. The claimant shall be provided, upon the claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits. The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review.

The Plan Administrator shall provide the claimant with written notification of
the Plan’s benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant — the specific reason or reasons for the adverse
determinations, reference to the specific Plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.

11.3 Indemnification by the Employer: Liability Insurance. The Employer shall
pay or reimburse any of the Employer’s officers, directors, administrators,
subcommittee members, delegates, or employees who are fiduciaries with respect
to the Plan for all expenses incurred by such persons with respect to, and shall
indemnify and hold them harmless from, all claims, liability and costs
(including reasonable attorneys’ fees) arising out of the good faith performance
of their duties under this Plan. The Employer may obtain and provide for any
such person, at the Employer’s expense, liability insurance against liabilities
imposed on such person by law.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF ADTRAN, Inc. has caused this restatement of the Plan executed
this 11th day of October, 2011.

 

ADTRAN, INC. By:  

/s/ Thomas R. Stanton

Name:  

Thomas R. Stanton

Title:  

Chief Executive Officer and Chairman of the Board

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

 

-16-